EXAMINER'S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Michael Feigin on 5 November 2021.

The application has been amended as follows: 
Claim 1 (currently amended) A combination mattress and mattress support adapted to hold a gun therein, the combination comprising: 
said mattress being unitary and having 
[[a]] said mattress support having top, bottom, left, right, front, and back sides situated beneath said 
a mattress portal in said 
a support portal in said mattress support, said support portal having a top side lined up with, and having equal dimensions to, said mattress portal, wherein said support portal has a top section and a lower section, said top section terminating at said top side of said support portal, said top section being wider than said lower section; 

Claim 4 (currently amended)The combination mattress and mattress support of claim 1, wherein a bullet trap, disposed in said mattress support surrounding said support portal, has a bottom side and a top side, said top side of said bullet trap being narrower than said bottom side of said bullet trap.
Claim 8 (currently amended) The combination mattress and mattress support of claim 1, further comprising a sheet covering at least said top side of said 
Claim 9 (currently amended) A gun holder situated within a mattress support beneath a unitary mattress, the mattress support having a substantially equal width and length as the unitary mattress, the unitary mattress having a mattress portal extending there-through : 
a support portal extending through part of the depth of the mattress support, the support portal having a wider upper portion and a narrower lower portion, 
wherein said wider upper portion has  front, back, right, and left sides, said front, back, right, and left sides of said wider upper portion 7being substantially aligned with the respective front, back, right, and left sides of the mattress portal, and 
wherein said narrower lower portion has front, back, right, and left sides, wherein exactly three of said front, back, right, and left sides of said narrower lower portion are continuous to corresponding ones of said front, back, right, and left sides of said wider upper portion.
Claim 10 (cancelled)
mattress support adapted to hold a gun therein, the combination comprising: 
said mattress being unitary and having 
[[a]] said mattress support having top, bottom, left, right, front, and back sides situated beneath said 
a mattress portal in said 
a support portal in said mattress support, said support portal having a top side lined up with, and having equal dimensions to, said mattress portal, wherein said support portal has a top section and a lower section, said top section terminating at said top side of said support portal, said top section being wider than said lower section; 
a bullet trap, disposed in said mattress support surrounding said support portal and adapted to stop a bullet from penetrating through said bullet trap when fired from a handgun held in said support portal, said bullet trap having a bottom side and a top side, said top side being narrower than said bottom side; and
wherein a trigger guard of the gun is adapted to rest against a bottom surface of said top section of said support portal.
Claim 18 (cancelled)
Claim 19 (currently amended) The combination mattress and mattress support of claim 15, further comprising a sheet covering at least said top side of said 

The specification has been amended as follows:
In paragraph [021], lines 11-12, the phrase “, and can function as a bullet trap” is deleted.  

In paragraph [021], lines 16-19, the phrase “Portal 20 in the mattress can also line up with portal 21 and/or with chamber 23 in the mattress support” replaced with --Portal 20 in the mattress lines up with portal 21 in the mattress support--.

Drawings
The drawings were received on 20 October 2021.  These drawings are accepted.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant’s amendments to claim 1 which include the limitation “wherein a portion of said mattress support forms a base of said support portal, such that said support portal does not extend through an entire height of said mattress support” overcome the closest prior art to Hynansky and Williams as relied upon in the Non-Final Office action dated 3 August 2021.  Although the Examiner does not agree with all of the Applicant’s arguments dated 20 October 2021, it is clear that any portion considered the support portal of Hynansky does extend through the entire height of the support portal. Claim 1 has been further amended for clarity. The amendments to claim 9 regarding the continuous portions of the upper and lower portions of the support portal is not a feature found in the closest prior art of record to Hynansky. The limitations of new claim 15 are not taught by Hynansky but are substantially identical to claim 4 of US Patent No. 10,681,990. The Examiner amendment to claim 15 includes the limitations of now cancelled claim 18 to patentably distinguish over the allowed claim 4 of US Patent No. 10681990. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA L BAILEY whose telephone number is (571)272-8476. The examiner can normally be reached M-F 7:30 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 571-272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA L BAILEY whose telephone number is (571)272-8476. The examiner can normally be reached M-F 7:30 AM-4:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 571-272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.L.B/Examiner, Art Unit 3673          

/Peter M. Cuomo/Supervisory Patent Examiner, Art Unit 3673